         Case 4:18-cv-00882-KGB Document 32 Filed 10/30/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

KIMBERLY KENNEY                                                                  PLAINTIFF

v.                               Case No. 4:18-cv-00882-KGB

THE BOARD OF TRUSTEES OF
UNIVERSITY OF ARKANSAS,
a body of politic and corporate                                                DEFENDANT

                                        JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that

judgment in favor of defendant the Board of Trustees of the University of Arkansas is entered on

the claims of plaintiff Kimberly Kenney. The Court dismisses with prejudice Ms. Kenney’s

claims. The relief sought is denied.

       So adjudged this 30th day of October, 2020.




                                                           Kristine G. Baker
                                                           United States District Judge
